Case 3:20-cv-00106-FM Document 68 Filed 06/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

BRANDON CALLIER, §
§
Plaintiff, §
§

v. § EP-20-CV-00106-FM
§
SUNPATH LTD; NATIONAL CAR §
CURE LLC; NORTHCOAST §
WARRANTY SERVICES, INC.; §
JOHN DOES 41-4, §
8
Defendants. §

FINAL JUDGMENT
In accordance with “Judgment for Sum Certain by Default” [ECF No. 67], entered June 15,

2021 by the Clerk of Court, the court enters its Final Judgment pursuant to Federal Rule of Civil

Procedure 58 as follows:

1. Itis HEREBY ORDERED that all claims are DISMISSED WITH
PREJUDICE.

2. It is FURTHER ORDERED that all pending motions, if any, are DENIED AS
MOOT.

3. It is FURTHER ORDERED the Clerk of the Court is INSTRUCTED to
. CLOSE the case. .

a
SIGNED AND ENTERED this _/( day of June 2021,

  

Zim £
FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

 
